FILED
                             NOT FOR PUBLICATION                            MAY 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ALVARO QUEZADA,                                  No. 12-16886

               Plaintiff - Appellant,            D.C. No. 1:10-cv-00483-AWI-
                                                 GBC
  v.

A. HERRERA; et al.,                              MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       California state prisoner Alvaro Quezada appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that defendants

retaliated and conspired against him. We have jurisdiction under 28 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo a dismissal under 28 U.S.C. § 1915A. Weilburg v.

Shapiro, 488 F.3d 1202, 1205 (9th Cir. 2007). We affirm.

      The district court properly dismissed Quezada’s retaliation claims because

Quezada failed to allege facts showing that defendants acted with retaliatory intent,

and that their actions did not advance a legitimate correctional purpose. See

Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (setting forth the

elements of a retaliation claim under § 1983).

      The district court properly dismissed Quezada’s conspiracy claims because

Quezada failed to allege facts showing that defendants agreed to violate his

constitutional rights. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A pleading

that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a

cause of action’” is insufficient to survive a motion to dismiss. (citation omitted));

Crowe v. County of San Diego, 608 F.3d 406, 440 (9th Cir. 2010) (a conspiracy

claim requires the existence of an agreement or meeting of the minds to violate

constitutional rights).

      The district court properly dismissed Quezada’s claim that defendants

improperly reviewed his grievance appeals because there is no constitutional right

to receive a particular type of review of a prison grievance. See Ramirez v. Galaza,




                                           2                                     12-16886
334 F.3d 850, 860 (9th Cir. 2003) (“[I]nmates lack a separate constitutional

entitlement to a specific prison grievance procedure.”).

      Quezada’s contentions that he was prevented from filing objections to the

magistrate judge’s findings and recommendations, and that the district court failed

to rule on his motions for a protective order and for extensions of time, are

unpersuasive.

      Quezada’s request to consolidate this case with another pending appeal, set

forth in his opening brief, is denied.

      AFFIRMED.




                                          3                                     12-16886